DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s claim amendments received July 11, 2022 are acknowledged.

Claims 2-6, 11, 12, and 16 have been canceled.
Claims 1, 7-10, and 17 have been amended.
Claims 1, 7-10, 13-15, and 17-20 are pending in the instant application.
Claims 13-15 and 17-20 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed September 29, 2021.


Applicant’s election without traverse of the invention of group I, drawn to antibodies that bind RSV, and the antibody species comprising the six CDRs of SEQ ID NOs:2109, 2111, 2113, 2321, 2314, and 2316 in the reply filed on January 28, 2022 is acknowledged.  It should be noted that these are the CDR sequences of the “843” antibody as per Table 9B.  


Information Disclosure Statement
The IDS form received 7/11/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-12, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received July 11, 2022 which adequately address the issues raised in the prior office action.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been rendered moot by the cancelation of said claim as part of the response received July 11, 2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more.  As amended on July 11, 2022, independent claim 1 recites a composition comprising two antibodies that bind RSV F.  The first antibody in the composition is required to have the CDRs of the “843” antibody, while the second must have the CDRs of another antibody selected from a large Markush of named antibodies in claim 1.  The instant specification discloses that the antibody sequences recited in the claims were obtained from human children infected with RSV (see most particularly paragraph [0012] and examples 1 and 2).  It should be noted that Table 9A provides a cross-reference between named antibodies, such as “Ab 843” and its ADI name which is “ADI-41563”.  Also, Tables 6 and 7 provide a cross-reference between ADI names and donor identification numbers.  Inspection of this data reveals that Ab 843/ADI-41563 was obtained from donor 2635, as were named antibodies 466, 467, 469, 470, 832, 471, 516, 527, 532, 543, 544, 551, 554, 868, and 870.  A product of nature is a judicial exception which is not patentable subject matter.  This judicial exception is not integrated into a practical application because the claimed compositions encompass antibodies which are identical in sequence to that which was obtained from the human patient.  In other words, the sequences/structures of the claimed antibodies are not distinct from that which is found in the naturally occurring antibody. Further, recitation of inherent properties of such antibodies, such as binding affinity or neutralization activity do not alter the structure of the claimed antibodies to be different from that which is found in nature.  Thus, the present claimed antibodies encompass the naturally occurring antibodies disclosed in the instant specification as being isolated from infected human patients and therefore the instant rejection has been set forth.  

Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claims have been amended to require the presence of two antibodies defined by biological sequences and that the office action does not point to a natural source comprising said antibodies.
This argument is not persuasive for the reasons enunciated supra.  Specifically, as is disclosed by applicant in specifically Tables 6, 7, and 9A, patient/donor “2635” naturally contained antibodies that when sequenced by applicant were given the names 843, 466, 467, 469, 470, 832, 471, 516, 527, 532, 543, 544, 551, 554, 868, and 870.  Thus, “donor 2635” is a biological source that necessarily comprised the 843 antibody in addition to other named antibodies presently recited in claim 1.  Applicant is further remined that the amino acid sequence of a polypeptide is an inherent property of said polypeptide, and that knowledge of the primary amino acid sequence does not change the polypeptide into a patentably distinct product.  The rejection is maintained.   


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 6-12 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/98361 has been withdrawn in view of applicant’s claim amendments received July 11, 2022 which add additional limitations not disclosed in the cited art.
    

No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644